Dismissed and Opinion filed July 3, 2002








Dismissed and Opinion filed July 3, 2002.
 
 
In The
 
Fourteenth Court of Appeals
_________________
 
NO. 14-02-00174-CV
____________
 
DISBURSING AGENT OF THE CREDITOR=S FUND OF WILLIAM R. PARKER, JR., Appellant
 
V.
 
HARRIS COUNTY FRESH WATER SUPPLY
DISTRICT NO. 58, Appellee
 

 
On
Appeal from the 270th District Court
Harris
County, Texas
Trial
Court Cause No. 00-65976
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed January 28, 2002.  
On June 28, 2002, appellant filed a
motion to dismiss because appellant no longer desires to prosecute the
appeal.  See Tex. R. App. P. 42.1.  The motion is granted. 
Accordingly, the appeal is ordered
dismissed.  
PER CURIAM
Judgment rendered and Opinion filed July 3, 2002.
Panel consists of Justices Hudson, Fowler, and
Edelman. 
Do Not Publish C Tex. R. App. P. 47.3(b).